47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James POUNCY, Jr., Petitioner-Appellant,v.Edward W. MURRAY, Director, Respondent-Appellee.
No. 93-7267.
United States Court of Appeals, Fourth Circuit.
Submitted May 10, 1994.Decided Feb. 28, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk;  John A. MacKenzie, Senior District Judge (CA-93-959-N).
E.D.Va.
DISMISSED.
James Pouncy, Jr., pro se.
Unpublished opinions are not binding precedent in this circuit.  See I.O.P. 36.5 and 36.6.
Before WIDENER and WILKINSON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
James Pouncy, Jr., a Virginia prisoner, appeals from the district court's order dismissing, as successive, his 28 U.S.C. Sec. 2254 (1988) petition and assessing "costs" in the amount of $150.  This was Pouncy's third attempt in federal court to challenge the computation of his good conduct allowance.*  Our review of the record and the district court's opinion reveals that this appeal is without merit both as to the dismissal of Pouncy's petition as well as to the imposition of costs.  See Sanders v. United States, 373 U.S. 1 (1963);  Flint v. Haynes, 651 F.2d 970 (4th Cir.1981).  Therefore, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Pouncy v. Murray, No. CA-93-959-N (E.D. Va.  Nov. 1, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 See Pouncy v. Murray, No. 91-6081 (4th Cir.  Sept. 20, 1991) (unpublished) (affirming the district court's order granting summary judgment to the Defendants on Pouncy's 42 U.S.C. Sec. 1983 (1988) claim alleging improper calculation of his good conduct allowance);  Pouncy v. Murray, No. 92-6285 (4th Cir.  Nov. 25, 1992) (unpublished) (affirming the district court's order denying his motion to set aside the prior judgment under Fed.R.Civ.P. 60(b))